Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The claimed invention details a method of multifactor authentication not found antedated or rendered obvious by the prior art. In particular the claimed method implements multifactor authentication with this first factor being provided by/though the new IoT device directly E.g. user name and password on the new IoT device and the second factor being derived from the credentials provided to the new IoT device by one or more of the Current IoT devices already authenticated in the network in question.
In contrast the systems in the prior art show different means of authentication Challenges of Multi-Factor Authentication for Securing Advanced IoT (A-IoT) Applications (Ometov et al.) provides a proposal for multifactor authentication however the multi factor elements are provided along the same vector as the first factor in the present application.
Two-Factor Authentication for IoT With Location Information (Aman et al.) provides two factor authentication with the use of location information and Physically Unclonable Functions of the new IoT device however this is not getting the second factor from an already active IoT device.
United States Patent No.: US 10,735,966 B2 (Wu et al.), United States Patent Application Publication No. US 2019/0058586 A1 (KUMAR et al.) and United States Patent Application Publication No. US 2018/0288617 A1 (ROBISON et al.) All provide teachings in analogous for authentication IoT devices however do not provide the distinguishing elements discussed above regarding the Present Application.
	Wu et al. Generates credentials at a device manager and provides them to a local device. 
	KUMAR et al. on the other hand receives a voice command at both the IoT device and a controlling mobile device which results in encrypted configuration data being transmitted from the mobile device to the IoT device where it is decrypted. 
	ROBISON et al. also proposes multi factor authentication methods but the second factor again is still not being provided by other IoT devices already present.
Similarly this particular method of implementing two/multi factor authentication was not found in the reference reviewed in the filed IDS.
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434